Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
	During a telephone conversation with John W. Olivo on 06/04/2021 a provisional election was made without traverse to prosecute the invention of Claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
	Claims 1-9 of this application are patentably indistinct from claims 9 of Application No. 16/849,790. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	1. A method for providing IP Asset Title Insurance, the method comprising:
		evaluating a premium rate of an insurance policy related to title of an
	intellectual property asset transaction occurring on a secure ledger distributed
	network;
		offering at least one party to the transaction an insurance on title for the
	intellectual property asset;
		upon acceptance of the insurance by the at least one party to the
	transaction, recording a smart contract on the secure ledger distributed network, 	which when executed collects a policy premium from the at least one party to the 	transaction;
		determining the status of an insurance claim; and
		distributing a policy amount as included in the smart contract.

	The abstract idea is grouped under certain methods of organizing human activity as a fundamental economic principle or activity involving insurance.
	This judicial exception is not integrated into a practical application because the abstract idea is combined with mere instructions to implement an abstract idea on a computer by adding the words “apply it”, or the like, in the form of a secure ledger distributed network, and a smart contract. The above elements merely represent the 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because since the additional elements recited are merely representative of computer implementation as cited above.
	The dependent claims are further narrowing of the abstract idea or additional computer implementation and therefore do not cure the deficiencies of the independent claims.
	As a whole and in combination the claims represent an abstract idea implemented by computer and therefore do not integrate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risen (6,018,714) and further in view of Golden (2009/0198526), Hendrickson (2005/0043971), Gutierrez-Sheris (2020/0396065) and Von Nothaus (2008/0167965).



Risen discloses:
1. A method for providing IP Asset Title Insurance, the method comprising:
	evaluating a premium rate of an insurance policy related to title of an
intellectual property asset (Col. 8, ll 65…determining a value of an IP asset…confirmation of ownership, inventorship; Col. 9, ll 21…assignment of a monetary value of the IP asset;  Col. 9, ll 45…an actuarial analysis…to determine a suitable premium) transaction (Col. 8, ll 52…first party refers to owner…a person with an interest in the first party can be a potential purchaser) [occurring on a secure ledger distributed network];
	offering at least one party to the transaction an insurance on title for the
intellectual property asset (Col. 9, ll 57…insurance company offers to provide compensation for…any unexpected change in value of the asset; Col. 7, ll 59…value of an asset may change if the asset is found to be…invalid or unenforceable);
	upon acceptance of the insurance by the at least one party to the transaction, recording a [smart] contract [on the secure ledger distributed network], which when executed collects a policy premium from the at least one party to the transaction (Col. 13, ll 21…If company A accepts the insurance proposal, typically will enter an agreement…Company A pays the insurance premium.);		
Golden discloses:
	determining the status of an insurance claim (Para. 0030, determine the status of a claim); and

	distributing a policy amount as included in the [smart] contract (Para. 0078, settlement base on…terms of the insurance policy).
Regarding a smart contract and a distributed ledger Gutierrez-Sheris discloses:
	A verified title augmenting a token inside a smart contract (Para. 0795).
Risen may be combined with Golden and Hendrickson as Golden and Hendrickson merely disclose basic insurance functions related claim disposition and resulting payment.
Regarding a transaction occurring on a distributed ledger Von Nothaus discloses:
	Purchase100k units worth of the asset in virtual digital currency (Para.0073).
Gutierrez-Sheris and Von Nothaus disclose operations relating to title insurance and the purchase of real-world assets using a distributed ledger.
 	One of ordinary skill in the art would have been motivated to combine *** according to KSR Exemplary Rationale for Combining Prior Art Elements According to Known Methods to Yield Predictable Results. 
	The examiner finds that the prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately and would have recognized that the results of the combination were predictable.
	
	
1, wherein the distributed network is a blockchain network (See Gutierrez Sheris).
	3. The method of claim 1, wherein the policy limit and rate premium offered is varied based on an input from the at least one party to the transaction.
	4. The method of claim 1, wherein the policy rate premium is automatically varied based on data related to identity of the parties to the transaction.
	5. The method of claim 1, further configured to communicate with the user via an online portal, the portal providing the user an option to crowdfund the patent application or registration.
	6. The method of claim 1, wherein the assurance engine is further configured to apply a specific pre-defined set of rules that results in identifying parts of a patent application.
	7. The method of claim 1, wherein the network is further configured to provide the at least one party to the transaction the ability to submit a claim (See Golden regarding determination of receipt of a claim in Fig. 1A, Para. 0035-0036).
	8. The method of claim 1, wherein the network is configured to allow transactions using cryptocurrency (See Von Nothaus above).
	9. The method of claim 1, wherein the network configured to allow transactions with FIAT currency (See Von Nothaus Para. 0073 as above regarding “provides $10k to purchase…”).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose, either alone or in combination, the elements of the independent claims.
Claims 3-6 represent additional limitation not disclosed in the art previously cited and would require additional citations. The examiner finds that the obviousness to combine any additionally cited art would be in hindsight based on the claims and not obviousness to one of ordinary skill.

Claim Objections
	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694